Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of November 4th 2020 has been considered.
Claims 1-14, 16, 17, 24-26, 30-34 have been amended.
Claims 15, 18-23 and 27-29 have been cancelled.
Claims 32-37 were added.
Claims 1-14, 16, 17, 24-26 and 30-37 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Allowable Subject Matter
Claims 1-14, 16, 17, 24, 26, 30-34 and 37 are allowed.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 25, 35 and 36 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.

Regarding claims 25, 35 and 36: The limitation “rotating discs” is not disclosed in the original application. Although the original application discloses coextruding through nozzles comprising rings (see specification paragraphs [0034]-[0036]; figures 1-3], the original application does not disclose coextruding through nozzles comprising rotating discs. Thus, the added limitation recited in claims 25, 35 and 36 lacks support in the original disclosure and is considered new matter. Clarification and/or correction is/are required.

Claim Rejections - 35 USC § 103
In light of the Amendments filed on November 4th 2020, and Applicant’s arguments, see “Remarks”, also filed on November 4th 2020, with respect to the rejections of claims 1-17 and 24-31 under 35 USC §103, have been fully considered and are persuasive.  The rejections of claims 1-17 and 24-31 under 35 USC §103 have been withdrawn.

Response to Arguments
In light of the Amendments filed on November 4th 2020, and Applicant’s arguments, see “Remarks”, also filed on November 4th 2020, with respect to the rejections of claims 1-17 and 24-31 under 35 USC §103, have been fully considered and are persuasive.  The rejections of claims 1-17 and 24-31 under 35 USC §103 have 

Applicant argues on pages 17-19 of the “Remarks” that the original disclosure provides support to newly added limitations “rotating rings”, citing a declaration under 37 CFR §1.132 filed by Mr. Meulendijks on November 4th 2020. The Examiner respectfully disagrees.

As stated above and to further clarify, the declaration under 37 CFR §1.132 filed by Mr. Meulendijks on November 4th 2020, is insufficient to overcome a new matter rejection of claims 25, 35 and 36, because the limitation “rotating discs” is not disclosed in the original application, as only coextruding rings are disclosed in the original application. While Declarant stated in number 19 and 20 of the 1.132 declaration, that a skilled artisan would have known the originally disclosed extrusion rings where actually rotating discs, as rotating discs would not provide proper extrusion, the declarant stated his unsupported opinion. Given the apparent novelty of the extruding apparatus, it is unclear how a skilled artisan would understand Applicant had possession of the claimed invention at the time the application was filed. Accordingly, claims 25, 35 and 36 are rejected under 35 USC §112 1st paragraph for failing to comply with the written description requirement (see discussion, above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792